CaseCase
    2:20-cv-00466-SPC-NPM  Document
         2:20-cv-00466 Document      3 Filed
                                1-1 Filed     07/01/20
                                          06/30/20     Page
                                                    Page 1 of 17 of 7 PageID
                                                                 PageID  13 181




                                                             &YIJCJU"
CaseCase
    2:20-cv-00466-SPC-NPM  Document
         2:20-cv-00466 Document      3 Filed
                                1-1 Filed     07/01/20
                                          06/30/20     Page
                                                    Page 2 of 27 of 7 PageID
                                                                 PageID  14 182
CaseCase
    2:20-cv-00466-SPC-NPM  Document
         2:20-cv-00466 Document      3 Filed
                                1-1 Filed     07/01/20
                                          06/30/20     Page
                                                    Page 3 of 37 of 7 PageID
                                                                 PageID  15 183
CaseCase
    2:20-cv-00466-SPC-NPM  Document
         2:20-cv-00466 Document      3 Filed
                                1-1 Filed     07/01/20
                                          06/30/20     Page
                                                    Page 4 of 47 of 7 PageID
                                                                 PageID  16 184
CaseCase
    2:20-cv-00466-SPC-NPM  Document
         2:20-cv-00466 Document      3 Filed
                                1-1 Filed     07/01/20
                                          06/30/20     Page
                                                    Page 5 of 57 of 7 PageID
                                                                 PageID  17 185
CaseCase
    2:20-cv-00466-SPC-NPM  Document
         2:20-cv-00466 Document      3 Filed
                                1-1 Filed     07/01/20
                                          06/30/20     Page
                                                    Page 6 of 67 of 7 PageID
                                                                 PageID  18 186
CaseCase
    2:20-cv-00466-SPC-NPM  Document
         2:20-cv-00466 Document      3 Filed
                                1-1 Filed     07/01/20
                                          06/30/20     Page
                                                    Page 7 of 77 of 7 PageID
                                                                 PageID  19 187
